[PUBLISH]

              IN THE UNITED STATES COURT OF APPEALS

                       FOR THE ELEVENTH CIRCUIT



                             No. 95-2322




     IN RE GRAND JURY PROCEEDINGS (No. 93-2)

     JOHN ROE, INC.,
     JOHN ROE,

                                                  Movants-Appellants,

                                versus

     UNITED STATES OF AMERICA,

                                                            Appellee.




          Appeal from the United States District Court
               for the Middle District of Florida

                           (June 12, 1998)




Before HATCHETT, Chief Judge, TJOFLAT, Circuit Judge, and
GODBOLD, Senior Circuit Judge.
TJOFLAT, Circuit Judge:

        In this appeal, targets of a federal grand jury

investigation, John Roe, Inc. and John Roe,1 the principal

officer and shareholder of John Roe, Inc., challenge the district

court’s denial of their motion to quash a grand jury subpoena

served on Attorney Doe, their former attorney (the “attorney”).

After the district court denied appellants' motion to quash, the

attorney appeared before the grand jury and testified, answering

all of the questions put to him.         Because the attorney has now

testified, and because our jurisdiction “depends upon the

existence of a case or controversy,”        North Carolina v. Rice, 404
U.S. 244, 246, 92 S.Ct. 402, 404, 30 L.Ed.2d 413 (1971), we must

consider whether this appeal is moot.

     Appellants assert that their appeal is not moot.        They argue

that the in camera procedure the district court employed in

disposing of their motion to quash denied them due process of

law, and that, should we agree, we have the power to grant

effective relief.       Given the availability of effective relief,

their argument continues, this appeal is not moot.         We find no

merit in appellants' argument, and therefore declare this appeal

moot.       Accordingly, we dismiss the appeal and instruct the

district court, on receipt of our mandate, to dismiss the case.



                                    I.

        1
        Because this appeal involves proceedings before a grand
jury, and the briefs and record on appeal are under seal, we use
pseudonyms to preserve anonymity.

                                     2
        The attorney appeared before the grand jury, pursuant to

subpoena,2 on several occasions in connection with a criminal

investigation of appellants.3      During these appearances, the

attorney was permitted to write down any question he thought

might call for the disclosure of communications protected by the

attorney-client privilege, and, before answering the question, to

consult with appellants who were stationed outside the grand jury

room.       In most, if not all instances, he thereafter refused to

answer the question.

     After the attorney’s third appearance, the United States

Attorney (the ”Government”) moved the district court, in camera,
for an order compelling the attorney to answer the questions he

had refused to answer on the ground of attorney-client privilege.

According to the Government, those questions and any reasonable

follow-up questions would not call for the disclosure of

communications protected by the attorney-client privilege because

those communications fell within the crime-fraud exception to the




        2
        The attorney’s representation of appellants had ceased by
the time the first subpoena issued.
        3
        Following the issuance of the first subpoena and prior to
the attorney's appearance before the grand jury, appellants moved
the district court to quash the subpoena on the ground that the
grand jury’s inquiry would require the attorney to disclose
communications protected by the attorney-client privilege. The
district court denied their motion, concluding that it was
premature; to grant the motion, the court would have had to
speculate as to the questions that might be put to the attorney
and whether they would elicit communications protected by the
privilege.

                                     3
privilege.4    To demonstrate the applicability of the exception,

the Government submitted to the court in camera supplemental

material providing factual support for the motion to compel.

This material included the grand jury testimony of the attorney

(including the questions he had refused to answer) and of some

witnesses; documents in the grand jury’s possession; and relevant

affadavits.5

     Finding that the Government's submission established a prima

facie case that appellants had been executing a fraudulent scheme

and that they had used the attorney to assist them in doing so,

the district court granted the Government's motion to compel and

ordered the attorney to answer the grand jury’s questions.    The

court entered the order in camera, with the proviso that the
Government disclose the existence of the order to appellants and

permit the attorney to read the order.

     Following the issuance of the compel order, the grand jury

subpoenaed the attorney to appear again.    When appellants learned

of the subpoena, they moved the court in camera for leave to

intervene and to quash the subpoena.6    Citing the attorney-client

     4
        Under this exception, the attorney-client privilege does
not extend to communications made for the purpose of furthering a
crime or fraud. See United States v. Zolin, 491 U.S. 554, 562-
63, 109 S.Ct. 2619, 2626, 105 L.Ed.2d 469 (1989); see also Clark
v. United States, 289 U.S. 11, 15, 53 S.Ct. 465, 469, 77 L.Ed.
993 (1933).
     5
        The record does not indicate whether these affidavits had
been presented to the grand jury.
     6
        Appellants' motion also asked the court to stay its order
compelling the attorney to answer the grand jury’s questions
until it ruled on their motion to quash.

                                  4
privilege, they argued that the subpoena should be quashed in

full on the ground that anything the attorney might say to the

grand jury would reveal privileged communications.   Appellants

also requested that before ruling on their motion to quash, the

court provide them copies of the Government's in camera motion to

compel and supplemental supporting materials, as well as the

court's order granting that motion (the “in camera documents”).

According to appellants, without these in camera documents, they

could not respond to the Government's representation that the

crime-fraud exception foreclosed the assertion of the attorney-

client privilege.

     The district court granted appellants' motion to intervene

and subsequently entertained, in camera, their memorandum in
support of the motion to quash.   The court denied appellants’

request for copies of the in camera documents, however.     After

considering the parties' submissions on the application of the

crime-fraud exception, the court adhered to its earlier ruling --

that the crime-fraud exception rendered the communications

between the attorney and appellants discoverable -- and therefore

denied appellants’ motion to quash.   Addressing appellants'

argument that by denying them access to the in camera documents,
the court had deprived them of their day in court on the crime-

fraud issue, the court stated that appellants would have a full

opportunity to litigate that issue in a contempt hearing, should

the attorney refuse to answer the grand jury’s questions.




                                  5
     After the district court denied their motion to quash,

appellants brought this appeal.    They also moved the district

court to stay its order pending appeal.      The court denied their

motion; we likewise denied a stay.      Thereafter, the attorney

appeared before the grand jury and fully responded to its

questions.   No indictment has issued.



                                  II.

     Appellants ask us to vacate the district court’s order

denying their motion to quash on the ground that the district

court’s refusal to provide them with the in camera documents

denied them a reasonable opportunity to be heard on the

applicability of the crime-fraud exception and, thus, denied them

due process of law.7   We cannot entertain this argument8 without

     7
        Appellants claim that because they were not provided with
these in camera documents -- particularly, the questions the
grand jury intended to ask the attorney -- they were not able to
respond meaningfully to the Government's argument that the crime-
fraud exception foreclosed the assertion of the attorney-client
privilege. Appellants’ claim is disingenuous. As discussed
supra, the transcripts of the attorney's grand jury appearances
show that he consulted with appellants before answering any
question that might disclose a privileged communication. In
light of this fact, we think it fair to say that appellants were
aware of the nature of the information that the Government sought
from the attorney.
     8
        The due process claim that appellants advance has been
explicitly considered by some of our sister circuits; on each
occasion, the resolution of the claim involved a fact-sensitive
analysis. See e.g. In re Grand Jury Proceedings Thursday Special
Grand Jury, Sept. Term 1991, 33 F.3d 342, 350-53 (4th Cir. 1994)
(recognizing that Fourth Circuit precedent establishes validity
of such in camera review and finding no due process violation on
the facts of the case); In re John Doe, Inc., 13 F.3d 633, 635-36
(2nd Cir. 1994) (finding that in camera review of document
submitted by government to support applicability of crime-fraud

                                   6
first determining whether this appeal is moot.   We therefore

consider that issue.9


exception did not violate due process); see also In re Grand Jury
Proceedings (Doe), 867 F.2d 539, 540-41 (9th Cir. 1988) (same);
In re Antitrust Grand Jury, 805 F.2d 155, 160-62 (6th Cir. 1986)
(same); In re Special Sept. 1978 Grand Jury (II), 640 F.2d 49,
57-58 (7th Cir. 1980) (same).
     We find no Eleventh Circuit precedent considering whether an
in camera procedure of the kind employed by the district court in
the instant case denies due process to a party standing in
appellants’ shoes. However, we did consider the appropriateness
of an in camera procedure in In re Grand Jury Proceedings
(Freeman), 708 F.2d 1571 (11th Cir. 1983). In that case, the
targets of a grand jury investigation challenged the district
court’s use of in camera procedure to determine whether their
former attorney, whom the grand jury had subpoenaed, should be
precluded from revealing allegedly privileged communications. In
particular, the targets argued that “the district court
improperly considered the Government’s in camera supplemental
motion to compel and accompanying memorandum, while refusing them
or their attorneys access to the material.” Id. at 1576.
Without indicating whether the targets' argument was premised on
the due process clause, we stated: “It is settled . . . that the
cautious use of in camera proceedings is appropriate to resolve
disputed issues of privilege.” Id. None of the cases cited for
this proposition addressed the due process requirements of
employing an in camera procedure of this sort.
     9
        As an initial matter, we explain the basis for our
appellate jurisdiction. Under 28 U.S.C. § 1291 (1994), our
jurisdiction is limited to final decisions of the district
courts. Generally, orders denying motions to quash subpoenas are
not final decisions and, thus, are not immediately appealable.
United States v. Ryan, 402 U.S. 530, 532, 91 S.Ct. 1580, 1581-82,
29 L.Ed.2d 85 (1971). Under the exception recognized in Perlman
v. United States, 247 U.S. 7, 13, 38 S.Ct. 417, 419, 62 L.Ed. 950
(1918), however, an order denying a motion to quash may be
“considered final as to the injured third party who is otherwise
powerless to prevent the revelation.” In re Grand Jury
Proceedings (Fine), 641 F.2d 199, 201-02 (5th Cir. 1981) (Under
Bonner v. City of Prichard, 661 F.2d 1206, 1209 (11th Cir. 1981),
cases decided by the former Fifth Circuit prior to the close of
business on September 30, 1981, are binding precedent.); see also
In re Fed. Grand Jury Proceedings (Cohen), 975 F.2d 1488, 1491-92
(11th Cir. 1992) (applying Perlman exception when third-party
clients appealed order denying motion to quash subpoena
compelling their attorney to testify). Accordingly, as to
appellants, the district court’s order denying their motion to
quash is a final appealable order under 28 U.S.C. § 1291.

                                7
                                  A.

     The exercise of federal jurisdiction “depends upon the

existence of a case or controversy.”     Rice, 404 U.S. at 246, 92

S.Ct. at 404.    A federal court has no authority “to give opinions

on moot questions or abstract propositions, or to declare

principles or rules of law which cannot affect the matter in

issue in the case before it.”    Church of Scientology v. United

States, 506 U.S. 9, 12, 113 S.Ct. 447, 449, 121 L.Ed.2d 313

(1992) (quoting Mills v. Green, 159 U.S. 651, 653, 16 S.Ct. 132,
133, 40 L.Ed. 293 (1895)).    If, during the pendency of an appeal,

an event occurs that makes it impossible for this court to grant

“'any effectual relief whatever'” to a prevailing party, the

appeal must be dismissed as moot.      Id. at 12, 113 S.Ct. at 449

(quoting Mills, 159 U.S. at 653, 16 S.Ct. at 133).

     Considering facts analogous to the instant case, we

dismissed an appeal as moot in In re Federal Grand Jury

Proceedings 89-10 (MIA), 938 F.2d 1578, 1580-81 (11th Cir. 1991).

In that case, the appellant was the target of a grand jury

investigation.   During the course of the investigation, the

government moved the district court to compel the testimony of

the appellant’s attorney, who had refused to answer the grand

jury’s questions on the ground of attorney-client privilege.

After conducting an in camera review of materials submitted by

the parties, the district court granted the government’s motion,

and the target appealed.     While the appeal was pending, however,

                                   8
the attorney appeared before the grand jury and testified.

Because the attorney had already testified, we declared the case

moot.     Id. at 1580-81.10

     In the absence of any controlling precedent to the contrary,

this case would appear to involve nothing more than a

straightforward application of In re Federal Grand Jury

Proceedings 89-10, and would merit summary dismissal of the

appeal.     The Supreme Court’s decision in Church of Scientology v.

United States, 506 U.S. 9, 113 S.Ct. 447, 121 L.Ed.2d 313 (1992),

however, has presented us with two impediments to the facile

disposition of this case: First, the Court’s holding in


     10
        Before declaring the case moot, we considered the
applicability of the “capable of repetition yet evading review”
exception to the mootness bar. We did not consider whether the
case might not be moot because relief, such as that appellants
seek in the instant case, might be available; rather, we assumed
that relief could not be available unless the grand jury indicted
the appellant. We further assumed that, if an indictment issued,
the appellant’s objection, based on the attorney-client
privilege, would be renewed. The question thus became whether
that objection would evade review. The answer was, of course,
obvious: the appellant could move the court prior to trial, or
during trial, or both, to suppress the allegedly privileged
testimony. In short, there was no need to rule on the
admissibility of the testimony prior to indictment; moreover, as
the panel explained, to do so would be to render an advisory --
and thus constitutionally impermissible -- opinion, because an
indictment might not issue. See In re Fed. Grand Jury
Proceedings 89-10, 938 F.2d at 1580 (citing In re Grand Jury
Proceedings (Klayman), 760 F.2d 1490, 1491-92 (1985)).
Accordingly, because the attorney had already testified, and
because the attorney-client privilege issue would not escape
review if the government did seek to use the testimony in a
future trial, we found the appeal moot. See id. at 1580-81. In
the instant case, appellants also may seek post-indictment
review, if proceedings arise in which the Government seeks to use
the attorney’s grand jury testimony; the “capable of repetition
yet evading review” exception to mootness is, thus, inapplicable
to the instant case.

                                   9
Scientology effectively overruled the cases that served as the

precedential basis for our decision in In re Federal Grand Jury

Proceedings 89-10, perhaps calling into question the continuing

validity of that decision; Second, appellants have crafted an

argument, based largely on dicta from a footnote in Scientology,

506 U.S. at 13 n.6, 113 S.Ct. at 450 n.6, that, notwithstanding

the fact that the attorney has testified, their appeal is not

moot because effective relief could be granted if they were to

prevail on the merits of their claim.   We find that Scientology
is distinguishable from the case at hand and that no effective

relief is available to remedy appellants’ claim.   We therefore

reject appellants' argument and reaffirm our holding in In re

Federal Grand Jury Proceedings 89-10.



                                B.

     Turning to the first issue, our decision in In re Federal

Grand Jury Proceedings 89-10 relied primarily on two prior

decisions, United States v. First American Bank, 649 F.2d 288

(5th Cir. Unit B 1981),11 and Lawhon v. United States, 390 F.2d
663 (5th Cir. 1968), both of which were effectively overruled by

Scientology.   In Scientology, the Church of Scientology

(“Scientology”) appealed a summons enforcement order requiring a

state court clerk to comply with an Internal Revenue Service


     11
        In Stein v. Reynolds Sec. Inc., 667 F.2d 33 (11th Cir.
1982), this court adopted as binding precedent all decisions of
Unit B of the former Fifth Circuit handed down after September
30, 1981).

                                10
summons.   The summons compelled the clerk to deliver to the IRS

audio tapes of conversations between officials of Scientology and

their lawyers; Scientology argued that these conversations were

protected by attorney-client privilege.   During the pendency of

the appeal, the clerk delivered the tapes to the IRS, thus

complying with the summons.    Given this compliance, the court of

appeals found the appeal moot.

     The Supreme Court reversed, holding that the appeal was not

moot because effective relief could be granted to Scientology if

it prevailed on the merits.    Recognizing Scientology's possessory

interest in the tapes, the Court explained:

     Taxpayers have an obvious possessory interest in their
     records. When the Government has obtained such materials as
     a result of an unlawful summons, that interest is violated
     and a court can effectuate relief by ordering the Government
     to return the records. . . . Even though it is now too late
     to prevent, or to provide a fully satisfactory remedy for,
     the invasion of privacy that occurred when the IRS obtained
     the information on the tapes, a court does have power to
     effectuate a partial remedy by ordering the Government to
     destroy or return any and all copies it may have in its
     possession.

Id. at 13, 113 S.Ct. at 450.   Accordingly, the Court held that

the availability of this “partial remedy” -- the return or

destruction of the tapes -- was sufficient to constitute

“effectual relief” and thus was sufficient to prevent the case

from being moot.   Id. at 13, 113 S.Ct. at 450.
     In both First American Bank and Lawhon, we held that the

appellants' claims were moot despite the fact that, as in

Scientology, the orders appealed from compelled the production of

tangible personal property.    See First Am. Bank, 649 F.2d at 289


                                 11
(finding appeal of district court's order enforcing IRS summons

moot, because bank records had been produced in compliance with

summons); Lawhon, 390 F.2d at 663 (finding appeal of district

court's order compelling production of books and records moot,

because books and records had been produced in compliance with

order).   The Supreme Court’s decision in Scientology effectively

overruled the holdings in both cases, see Scientology, 506 U.S.

at 12-13, 113 S.Ct at 449-50, therefore calling into question our

decision in In re Federal Grand Jury Proceedings 89-10.

     For several reasons, however, Scientology is distinguishable
from the situation in In re Federal Grand Jury Proceedings 89-10,

and from the case sub judice.   First, the summons at issue in

Scientology compelled the production of tangible physical

property -- audio tapes -- not intangible witness testimony.

Given this distinction, there is no analogous effective relief

that could be granted to appellants in the instant case.

Physical property can be retrieved; words, once uttered, cannot.

     Second, even if we assume that the aforementioned

distinction could be eliminated by reasoning that a transcript of
the attorney's grand jury testimony is the tangible equivalent12


     12
        The D.C. Circuit declined to recognize any such
equivalency in Office of Thrift Supervision v. Dobbs, 931 F.2d
956, 959-60 (D.C. Cir. 1991), in which the court held an appeal
of a subpoena enforcement order moot, because the appellant -- by
testifying at a deposition -- had complied with the subpoena. In
holding that the relief the appellant sought was not available,
the court explained that the “appellant cannot transform his
testimony into a returnable record simply by requesting this
Court to seal the deposition transcript against future use.” Id.
at 959.

                                12
of the audio tapes in Scientology, there remains the distinction

that Scientology had a possessory interest in the audio tapes,

whereas, in this case, appellants would not have a possessory

interest in a transcript of the attorney's testimony.     Such

possessory interest was crucial to the Court's holding.     See id.

at 13-14, 113 S.Ct. at 450 (“Taxpayers have an obvious possessory

interest in their records.   When the Government has obtained such

materials as a result of an unlawful summons, that interest is

violated and a court can effectuate relief by ordering the

Government to return the records.”).

     Third, and perhaps most important, Scientology did not
involve a grand jury proceeding.     As we discuss more fully infra,

the independence of the grand jury and the secrecy of its

proceedings limit the availability of effective relief, further

distinguishing this case from Scientology.13    For the foregoing

reasons, we conclude that Scientology did not overrule our



     13
        For these reasons, appellants' reliance on our decision
in United States v. Florida Azalea Specialists, 19 F.3d 620 (11th
Cir. 1994), which followed the holding in Scientology, is
similarly misplaced. Id. at 622 (finding appeal of order
enforcing subpoena not moot -- although, at time of appeal,
subpoena been complied with -- because court could order the
return or destruction of documents produced in compliance with
subpoena); see also Alabama Disabilities Advocacy Program v. J.S.
Tarwater Dev'l Ctr., 97 F.3d 492 (11th Cir. 1996) (finding appeal
not moot -- although order enjoining defendants to release
records to plaintiff had already been complied with -- because
court could order the return or destruction of records released
in compliance with order). Neither this court nor the Supreme
Court has considered whether the particular effective relief
found to be available in Scientology -- return or destruction of
the property produced in compliance with the summons -- would be
available in the grand jury context.

                                13
decision in In re Federal Grand Jury 89-10 and that Scientology's

holding does not require that we hold in appellants' favor.



                                 C.

     We now turn to the second issue presented by Scientology,

and the one relied on by appellants in their brief:

notwithstanding the fact that their attorney has testified,

appellants contend that their appeal is not moot because

effective relief could be granted if they were to prevail on the

merits of their claim.14   Appellants suggest that if we determine

that the district court’s in camera procedure denied them due

process, we could remand the case to the district court with the

following instruction: that the court provide the in camera

documents to appellants; that the court entertain further

submissions and argument on the applicability of the crime-fraud

     14
        In support of this contention, appellants cite to a
footnote in Scientology, in which the Court stated:

     Petitioner also argues that a court can effectuate
     further relief by ordering the IRS to refrain from any
     future use of the information that it has derived from
     the tapes. Such an order would obviously go further
     towards returning the parties to the status quo ante
     than merely requiring the IRS to return the tapes and
     all copies thereof. However, as there is no guarantee
     that the IRS will in fact use the information gleaned
     from the tapes, it could be argued that such an order
     would be an impermissible advisory opinion. . . .
     Because we are concerned only with the question whether
     any relief can be ordered, we leave the 'future use'
     question for another day.

Scientology, 506 U.S. at 13 n.6, 113 S.Ct. at 450 n.6 (citations
omitted). As discussed infra, we find that the relief suggested
by appellants, on the basis of this dicta, is not available in
the context of grand jury proceedings.

                                 14
exception; and, if the court finds the exception inapplicable,

that the court:

          (1) enjoin the grand jury from considering the
          testimony the attorney gave the grand jury pending this
          appeal and the fruits thereof (“the attorney's
          testimony”); or,

          (2) (if such injunction would not provide adequate
          relief) dismiss the grand jury.15

In the first instance, as discussed supra, any reliance on

Scientology is misplaced because the underlying facts are

distinguishable.   Additionally, as we explain infra, neither

remedy appellants suggest16 would constitute effective relief.17


     15
         In suggesting these two remedies, appellants also rely
on In re Grand Jury Subpoenas (Stover), 40 F.3d 1096, 1100 n.2
(10th Cir. 1994), cert. denied sub nom. Nakamura v. United
States, 514 U.S. 1107, 115 S.Ct. 1957, 131 L.Ed.2d 849 (1995), in
which the Tenth Circuit applied Scientology in a grand jury
context; the court found the appeal of a district court order
denying a motion to quash a subpoena duces tecum not moot --
despite the fact that, after order issued, the subpoena had been
honored and the documents had been produced -- because a court
could order the return or destruction of the documents. Id. The
Tenth Circuit added, in dicta:

     Obviously, the court could augment its order that the
     internal affairs files be returned or destroyed. For
     example, the court might order that the grand jury refrain
     from any use of the statements contained in the files.
     Moreover, if the taint were serious, the court could
     discharge the grand jury and empanel a new one. We do not
     suggest, at this point, that any such remedies necessarily
     would be ordered, but simply note that such additional, or
     other recourse may be available.

Id. (citations omitted). As we discuss infra, we find that these
two remedies are not available in the grand jury context, and we
decline to follow the Tenth Circuit's dicta.
     16
        Appellants also suggest that we should direct the
district court to order the relief they propose, with no regard
to whether the crime-fraud exception is applicable, if we
determine that the district court’s in camera procedure denied

                                15
We discuss first an order enjoining the grand jury from

considering the attorney’s testimony.



                                 1.

     To evaluate the availability of the injunctive relief

appellants propose, we must consider how injunctions are

enforced.    Injunctions are enforced through the district court's

civil contempt power.   By positing a case in which the plaintiff

seeks the enforcement of an injunction entered against the

defendant, we demonstrate the manner in which the injunction

appellants propose would be enforced:

            [A] plaintiff seeking to obtain the
            defendant's compliance with the provisions of


them due process. The issuance of such relief, they contend,
would be necessary -- in order to vindicate their due process
rights -- and appropriate under Scientology, 506 U.S. at 13 n.6,
113 S.Ct. at 450 n.6, and In re Grand Jury Subpoenas (Stover), 40
F.3d at 1100 n.2. In our view, neither case counsels the
granting of such relief.
     17
        In In re Federal Grand Jury Proceedings 89-10, discussed
supra, we did not explicitly consider the relief the appellants
seek here. Rather, we assumed that the only relief available
would be a post-indictment suppression of the use of the
attorney’s grand jury testimony, and the fruits thereof, at
trial. See In re Fed. Grand Jury Proceedings 89-10, 938 F.2d at
1580. As we explained in that case, because an indictment might
not issue, framing the factual basis for a suppression order
would be speculative, and, thus, issuing such relief would be
foreclosed by Article III. See id.
     Unlike the relief considered in In re Federal Grand Jury
Proceedings 89-10, however, the relief appellants seek --
enjoining the grand jury from considering the attorney's
testimony, or, dismissing the grand jury -- would not be
speculative. We know that the attorney has testified; his
testimony is before the grand jury. We thus consider the relief
appellants suggest because the availability of effective relief
controls our decision on whether this appeal is moot.

                                 16
           an injunctive order move[s] the court to
           issue an order requiring the defendant to
           show cause why he should not be held in
           contempt and sanctioned for his
           noncompliance. Newman v. State of Alabama,
           683 F.2d 1312, 1318 (11th Cir. 1982), cert.
           denied, 460 U.S. 1083, 103 S.Ct. 1773, 76
           L.Ed.2d 346 (1983). In his motion, the
           plaintiff cites the provision(s) of the
           injunction he wishes to be enforced, alleges
           that the defendant has not complied with such
           provision(s), and asks the court, on the
           basis of his representation, to order the
           defendant to show cause why he should not be
           adjudged in contempt and sanctioned. If the
           court is satisfied that the plaintiff has
           made out a case for an order to show cause,
           it issues the order to show cause. The
           defendant, following receipt of the order,
           usually files a response, either confessing
           his noncompliance or presenting an excuse, or
           “cause,” therefor. The dispute is thereafter
           resolved at a show cause hearing, with the
           issues to be decided at the hearing framed by
           the show cause order and the defendant's
           response. At the hearing, if the plaintiff
           establishes the defendant's noncompliance
           with the court's injunctive order and the
           defendant presents no lawful excuse for his
           noncompliance, the court usually adjudges the
           defendant in civil contempt and imposes a
           sanction that is likely to prompt the
           defendant's compliance with the injunction.

Wyatt v. Rogers, 92 F.3d 1074, 1078 n.8 (11th Cir. 1996); see
also Thomason v. Russell Corp., 132 F.3d 632, 634 n.4 (11th Cir.

1998); Blalock v. United States, 844 F.2d 1546, 1560 n.21 (11th

Cir. 1988) (Tjoflat, J., specially concurring) (demonstrating use

of civil contempt power to enforce hypothetical injunctive

order).   The traditional sanctions are a fine or imprisonment.

See Wyatt, 92 F.3d at 1078 n.8.    The sanction is lifted when the

defendant purges himself of contempt by complying with the

injunction.

                                  17
     With this enforcement mechanism in mind, we find two

barriers to granting the relief appellants propose.   First, it is

doubtful whether enjoining the grand jury from using the

attorney’s testimony would be a permissible exercise of the

court's supervisory power.   Second, even if it would be

permissible for the court to intervene in this manner, an order

enjoining the grand jury would not provide effective relief

because the order would, as a practical matter, be unenforceable.



                                a.

     Historically, the grand jury has operated as an autonomous

body, independent of the court or prosecutors.   See Stirone v.

United States, 361 U.S. 212, 218, 80 S.Ct. 270, 273, 4 L.Ed.2d

252 (1960) (explaining that constitutional right to grand jury

indictment presupposes “group of fellow citizens acting

independently of either prosecuting attorney or judge”); Costello

v. United States, 350 U.S. 359, 362, 76 S.Ct. 406, 408, 100 L.Ed.

397 (1956) (noting that grand jury “acquired an independence in

England free from control by the Crown or judges”).   Although the

grand jury must rely on the court's process to summon the

attendance of witnesses and to compel the testimony of witnesses

who refuse to testify, see United States v. Williams, 504 U.S.
36, 47, 112 S.Ct. 1735, 1743, 118 L.Ed.2d 352 (1992), the grand

jury performs its investigative and deliberative functions

independently.   See United States v. Dionisio, 410 U.S. 1, 17, 93

S.Ct. 764, 773, 35 L.Ed.2d 67 (1973) (explaining that grand jury

                                18
“must be free to pursue its investigations unhindered by external

influence or supervision”).   As the Supreme Court has stated:

     Although the grand jury normally operates . . . in the
     courthouse and under judicial auspices, its
     institutional relationship with the Judicial Branch has
     traditionally been, so to speak, at arm's length.
     Judges' direct involvement in the functioning of the
     grand jury has generally been confined to the
     constitutive one of calling the grand jurors together
     and administering their oaths of office.

Williams, 504 U.S. at 47, 112 S.Ct. at 1742; see also United

States v. Calandra, 414 U.S. 338, 343, 94 S.Ct. 613, 617, 38

L.Ed.2d 561 (1974) (“No judge presides to monitor [grand jury]

proceedings.   It deliberates in secret and may determine alone

the course of its inquiry.”); Blalock v. United States, 844 F.2d
1546, 1549-50 (11th Cir. 1988) (per curiam) (recognizing

independence of grand jury and declining to grant injunctive

relief to prevent grand jury from returning an indictment tainted

by alleged governmental misconduct).

     Recognizing the independence of the grand jury, the Court

has explained that although the grand jury “may not itself

violate a valid privilege,”18 it may consider incompetent
evidence, Calandra, 414 U.S. at 346, 94 S.Ct. at 619, as well as

evidence obtained in violation of the Fourth Amendment. See id.


     18
        For example, a witness may not be forced to answer the
grand jury’s questions in the face of a valid invocation of the
Fifth Amendment privilege against self-incrimination. See
Calandra, 414 U.S. at 346; 94 S.Ct. at 619; see also Blalock, 844
F.2d at 1550 n.5 (noting that, “'[a] witness subpoenaed to
testify or produce evidence before the grand jury may obtain
judicial review by seeking to quash the subpoena, or by refusing
to answer specific questions'” (quoting Sara Sun Beale & William
C. Bryson, Grand Jury Law & Practice § 10:18 (1986))).

                                19
at 349-355, 94 S.Ct. at 620-23.    Furthermore, Supreme Court

precedent suggests that a grand jury indictment obtained through

the use of evidence previously obtained in violation of the

privilege against self-incrimination is nonetheless valid.      See

Williams, 504 U.S. at 49, 112 S.Ct. at 1473 (citing Calandra, 414

U.S. at 346, 94 S.Ct. at 619).    In other words, as the Court has

stated, the validity of a grand jury indictment is “not affected

by the character of the evidence considered.”   Calandra, 414 U.S.

at 344-45, 94 S.Ct. at 618.   Accordingly, under Supreme Court

precedent, a grand jury indictment that is valid on its face may

not be challenged on the ground that the grand jury acted on the

basis of inadequate or incompetent evidence or on the basis of

information obtained in violation of a defendant's Fifth

Amendment privilege against self-incrimination.    See id. at 345,
94 S.Ct. at 618 (citing Costello, 350 U.S. at 359, 76 U.S. at

406, and Lawn v. United States, 355 U.S. 339, 78 S.Ct. 311, 2

L.Ed.2d 321 (1958)).

     Because the grand jury may consider incompetent or

unconstitutionally-obtained evidence, and judicial supervision

may not be sought to challenge an indictment issued on the basis

thereof, it does not seem permissible for a court to issue the

injunction appellants propose, an order enjoining the grand jury

from considering the attorney's testimony, evidence that has

already been disclosed to the grand jury.    Cf. Williams, 504 U.S.

at 50, 112 S.Ct. at 1744 (explaining that “any power federal

courts may have to fashion, on their own initiative, rules of

                                  20
grand jury procedure is a very limited one, not remotely

comparable to the power [courts] maintain over their own

proceedings”); United States v. DiBernardo, 775 F.2d 1470, 1478

(11th Cir. 1985) (holding that it was not within court's power to

dismiss grand jury indictment when prosecutor failed to instruct

grand jury to disregard prejudicial evidence irrelevant to

offense alleged in indictment and explaining practical difficulty

of judicially enforcing a prosecutorial duty to deliver such

instructions).



                                 b.

     Even if it would be permissible for the court to issue the

injunctive order appellants propose, however, the order would not

provide effective relief, because, as a practical matter, it

would be unenforceable.   To ensure compliance with an order

enjoining the grand jury from considering the attorney's

testimony, the court would have to question the grand jurors.

Because “[n]o judge presides to monitor [grand jury]

proceedings,”    Calandra, 414 U.S. at 343, 94 S.Ct. at 617, the
court would not likely act on its own initiative.   Rather, the

questioning would commence after appellants moved the court for

an order to show cause why the grand jurors should not be held in

civil contempt and sanctioned for disobeying the court’s

injunction, and the court ordered the grand jurors to show cause.

How the appellants would know, and therefore could allege, that

the grand jurors were using the attorney’s testimony is, at

                                 21
least, problematic because the grand jury “deliberates in secret

and may determine alone the course of its inquiry.”     Id., 94

S.Ct. at 617; see also Douglas Oil Co. v. Petrol Stops Northwest,

441 U.S. 211, 218, 99 S.Ct. 1667, 1672, 60 L.Ed.2d 156 (1979)

(recognizing that “proper functioning of our grand jury system

depends upon the secrecy of grand jury proceedings”); United

States v. Procter & Gamble Co., 356 U.S. 677, 681, 78 S.Ct. 983,

986, 2 L.Ed.2d 1077 (1958) (noting “long-established policy that

maintains the secrecy of the grand jury proceedings in the

federal courts”).

        Moreover, given the secrecy accorded to grand jury

proceedings, the court might not be able to question the grand

jurors.     Federal Rule of Criminal Procedure 6(e)(2) provides, in

part: “A grand juror, an interpreter, a stenographer, an operator

of a recording device, a typist who transcribes recorded

testimony, an attorney for the government . . . shall not

disclose matters occurring before the grand jury . . . .“

Fed.R.Crim.P 6(e)(3)(2).     As the Advisory Committee’s Notes

explain, “This rule continues the traditional practice of secrecy

on the part[] of members of the grand jury . . . .”     Advisory

Committee's Notes on Fed.R.Crim.P. 6(e), 18 U.S.C. App., at 716

(1994); see also United States v. Sells Eng'g Inc., 463 U.S. 418,
425, 103 S.Ct. 3133, 3138, 77 L.Ed.2d 743 (1983).     This rule

would appear to preclude the district court from asking a grand

juror about anything that may have taken place before the grand

jury.    Furthermore, although Rule 6(e)(3) creates exceptions to

                                  22
this rule of nondisclosure -- for example, grand jury materials

may be disclosed to “an attorney for the government for use in

the performance of such attorney’s duty,” Fed.R.Crim.P.

6(e)(3)(A)(I) -- under no circumstances may such disclosure

include the grand jury’s “deliberations and the vote of any grand

juror.”   Fed.R.Crim.P. 6(e)(3)(A); see also Advisory Committee's

Notes on Fed.R.Crim.P. 6(e), 18 U.S.C. App., at 716 (quoted in

Sells, 463 U.S. at 428-29, 103 S.Ct. at 3140).

     Nonetheless, courts do not issue coercive orders unless they

are prepared to enforce them through their civil contempt power.

Consequently, if, as appellants propose, the district court

enjoined the grand jurors from considering the attorney's

testimony, the court would be inviting appellants to monitor the

grand jurors’ activities -- by inquiring of the grand jurors,19
and of the witnesses appearing before them, as to what was

transpiring -- and to move the court for an order to show cause



     19
        Title 18 of the United States Code section 1503 makes it
a felony to “corruptly, or by threats or force, or by any
threatening letter or communication, endeavor[] to influence,
intimidate, or impede any grand . . . juror . . . in the
discharge of his duty . . . or corruptly or by threats or force,
or by any threatening letter or communication, influence[],
obstruct[], or impede[], or endeavor[] to influence, obstruct, or
impede, the due administration of justice . . . .” 18 U.S.C. §
1503 (1994). Section 1508 proscribes the knowing and willful
recording, listening to, and observing of “the proceedings of any
grand . . . jury . . . while such jury is deliberating or voting
. . . .“ 18 U.S.C. § 1508 (1994). Anyone monitoring the grand
jury’s activities would run the risk of violating these statutes.
Anyone who would induce, or attempt to induce, a grand juror to
disregard the secrecy requirement of Federal Rule of Criminal
Procedure 6(e), would run the risk of a criminal contempt
citation under 18 U.S.C. § 401 (1994).

                                23
in the event appellants reasonably believed that the grand jurors

were ignoring the court’s order.

     In light of the Rule 6(e)(2)-(3) prohibition against the

disclosure of matters occurring before the grand jury, including

heightened protection of the grand jury’s deliberations and the

votes of its members, summoning the grand jurors for a show cause

hearing would likely be a futile exercise.   Even if a show cause

inquiry could be made without delving into matters protected by

the rule, the hearing would disrupt the grand jury proceedings.

Such disruption would hinder the grand jury's investigation and

“frustrate the public's interest in the fair and expeditious

administration of the criminal laws.”    Calandra, 414 U.S. at 350,

94 S.Ct. at 621 (citation omitted).   Such a result would be

intolerable.   See id., 94 S.Ct. at 621 (expressing

“disinclination to allow litigious interference with grand jury

proceedings“ in rejecting application of Fourth Amendment

exclusionary rule to grand jury proceedings).

     Given the practical difficulty of knowing whether the grand

jury was violating the court’s order, appellants might wait until

an indictment issued and, rather than seeking an order to show

cause, move to dismiss the indictment.   This motion would result

in a hearing at which the district court would determine whether

the grand jurors complied with the order in issuing the

indictment.    Making such a determination, however, would pose two

insurmountable problems.   First, the court would be prohibited

from examining the thought processes of the grand jurors by

                                 24
Federal Rule of Evidence 606(b), which provides, in pertinent

part:

     Upon an inquiry into the validity of . . . a[n]
     indictment, a juror may not testify as to any matter or
     statement occurring during the course of the jury’s
     deliberations or to the effect of anything upon that or
     any other juror’s mind or emotions as influencing the
     juror to assent to or dissent from the . . . indictment
     or concerning the juror’s mental processes in
     connection therewith. . . . Nor may a juror’s
     affidavit or evidence of any statement by the juror
     concerning a matter about which the juror would be
     precluded from testifying be received for these
     purposes.

Fed.R.Evid. 606(b).     In light of this prohibition, we cannot see

how the court could determine, by examining the grand jurors,

whether the grand jury had used the attorney’s testimony as a

basis for its indictment.

     Second, given this prohibition, the court might attempt to

determine whether the grand jurors complied with the order by

examining the court reporter's transcript of the grand jury

proceedings; the court might then make an assumption as to

whether they did or did not comply, based on the adequacy of the

evidence other than the attorney's testimony.    However, the court

would be prohibited from doing this under the precedent,

discussed supra, holding that courts may not consider challenges

to facially valid indictments on the grounds that the grand jury

acted on the basis of inadequate, incompetent, or

unconstitutionally-obtained evidence.    See Calandra, 414 U.S. at

345, 94 S.Ct. at 618.    In sum, a court could never properly

determine whether a grand jury had complied with an order


                                  25
enjoining the grand jurors from considering the attorney's

testimony.    Such an order, therefore, would not provide effective

relief to appellants, because it would be unenforceable.



                                 2.

     We now consider an order dismissing the grand jury.    An

order dismissing the grand jury would not provide effective

relief either.   Such an order would not erase the attorney’s

testimony from the mind of the United States Attorney and others

having access to the testimony under Federal Rule of Criminal

Procedure 6(e)(3), nor would it prevent the government from

submitting that testimony, or the fruits thereof, to another

grand jury.   To avoid that result, the court would have to enjoin

the government -- that is, its agents -- from “using” the

testimony in any way.   Again, given the mechanism for enforcing

injunctions, an order enjoining the government from using the

attorney's testimony would not provide effective relief because

the order would be unenforceable.

     As with an injunction directed to the grand jurors,

proceedings to enforce an injunction against the government would

commence with a motion to show cause filed by appellants -- whom

the court, by entering the order, had invited to monitor the

government’s investigative activities.   What the appellants could

allege in such a motion is anybody’s guess.   Given the practical

impossibility of knowing whether the United States Attorney (or a

member of his staff) is “using” information within the confines

                                 26
of his mind, the appellants necessarily would be forced to resort

to bald speculation.   In any event, to show cause why he should

not be held in contempt and sanctioned, the United States

Attorney would have to convince the court that he is “not using”

the information.   Not only might proving such inaction be

impossible, but in attempting to do so, the United States

Attorney might have to reveal the grand jury's and the

government’s investigatory plans -- again frustrating the

public's interest in the expeditious administration of the

criminal laws.   Cf. Blalock v. United States, 844 F.2d 1546, 1560

n.21 (11th Cir. 1988) (Tjoflat, J., specially concurring)

(recognizing same problems -- breaching secrecy of and hindering

grand jury's investigation -- with enforcing, through court's

civil contempt power, a hypothetical order enjoining United

States Attorney from wrongfully disclosing grand jury matters);

see also Beale & Bryson, 2 Grand Jury Practice & Procedure, §

10:18, at 63 (noting that preservation of grand jury secrecy

“contributes to the courts' reluctance to formulate standards for

grand jury procedure and practice that could only be implemented

by a review process that would breach grand jury secrecy”).

      Thus, as a practical matter, the injunctive orders

suggested by appellants would not provide effective relief

because they would be unenforceable.   It is an implicit

recognition of the unavailability of the sort of injunctive

relief appellants propose that the Supreme Court has held that,

once the grand jury has received evidence that the putative

                                27
defendant contends was illegally obtained, or has heard testimony

that the putative defendant contends was protected by privilege,

the dismissal of the ensuing indictment is not an appropriate

remedy.   See Calandra, 414 U.S. at 344-55, 94 S.Ct. at 618-23.

Rather, the appropriate remedy is a post-indictment motion in

limine to suppress the use of the evidence or testimony at trial.

See In re Grand Jury Proceedings (Klayman), 760 F.2d at 1491-92

(“[A]lthough the dispute may arise again, it is not likely to

escape review, as the parties can file pretrial motions in limine
. . . .”) (cited in In re Fed. Grand Jury Proceedings 89-10, 938

F.2d at 1580 (finding appeal of order compelling attorney to

testify moot because attorney had testified in compliance with

order and holding that attorney-client privilege issue would not

escape review if the government sought to use the testimony in a

future trial)).



                                 III.

     In sum, given that the attorney has testified before the

grand jury, there is no effective relief that can be granted to

appellants; there is nothing that we can appropriately do at this

point to prevent him from testifying or to remedy the district

court’s allegedly wrongful denial of appellants' motion to quash.

This appeal is therefore moot.    Accordingly, we DISMISS the

appeal and instruct the district court, on receipt of our

mandate, to dismiss the case.



                                  28
SO ORDERED.




              29